Citation Nr: 1033524	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for erectile 
dysfunction.

2.  Entitlement to an initial evaluation greater than 10 percent 
for glaucoma.

3.  Entitlement to an initial evaluation greater than 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant had active duty service from October 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by RO in Chicago, 
Illinois, which granted service connection for the above 
disabilities.

The Board remanded this case for further development in September 
2008.  It returns now for appellate consideration.


FINDINGS OF FACT

1.  The appellant's erectile dysfunction is manifested by 
impotency without visible deformity of the penis; the appellant 
is currently in receipt of special monthly compensation based on 
loss of use of a creative organ.

2.  The appellant's best corrected vision is no less than 20/20 
in each eye; the appellant's visual fields could not be tested 
due to a non service-connected conditions, he has not complained 
of restricted visual fields and he had full to faint finger count 
fields on testing.  

3.  The appellant's hypertension is not manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.

4.  The schedular ratings for the appellant's service-connected 
disabilities are adequate.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for erectile 
dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2009).

2.  The criteria for an initial evaluation greater than 10 
percent for glaucoma are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.76a, 4.77, 4.79, 4.84a Diagnostic Codes 
6013, 6080 (2009).

3.  The criteria for an initial evaluation greater than 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

The appellant contends that he is entitled to initial ratings in 
excess of 10 percent for his hypertension and glaucoma and an 
initial compensable rating for erectile dysfunction.  For the 
reasons that follow, the Board concludes that increased ratings 
are not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2009). 



a. Erectile Dysfunction

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2009).

As such, the appellant's service-connected disability of erectile 
dysfunction has been rated under DC 7522, which provides for a 20 
percent rating for deformity of the penis with loss of erectile 
power.  38 C.F.R. § 4.115b (2009).  In other words, loss of 
erectile power without penis deformity does not warrant a 
compensable rating, aside from any special monthly compensation 
which may be granted.  38 C.F.R. § 4.115b, DC 7522.  DC 7522 is 
the only Diagnostic Code in the rating schedule to rate loss of 
erectile power.

Initially, the Board notes that while DC 7522 provides that 
entitlement to special monthly compensation under 38 C.F.R. § 
3.350 should be considered, the appellant is already in receipt 
of this benefit.  Therefore, further discussion of 38 C.F.R. § 
3.350 is not required.

With the above criteria in mind, the Board notes that, while a 
review of the appellant's claims file reveals a problem with loss 
of erectile power, it does not reveal deformity of the penis.  In 
this regard, the Board notes that VA treatment records generated 
in connection with the appellant's urology visits do not indicate 
deformity of the penis.  Likewise, while the appellant's June 
2004 and December 2009 VA examination reports discuss his loss of 
erectile power, but specifically find that the meatus and shaft 
are normal.  Furthermore, the appellant has not alleged the 
presence of such a deformity.

The Board finds that the appellant has loss of erectile power 
without deformity of the penis.  The criteria for a compensable 
rating under DC 7522 are not met.  A schedular compensable rating 
is not warranted.  

b. Glaucoma

The appellant has been service-connected for glaucoma and 
cataracts.  He is presently in receipt of a 10 percent rating 
under DC 6099-6013.  Disabilities of the eye are rated under 38 
C.F.R. § 4.84a, Diagnostic Codes (or DCs) 6000 to 6092.  During 
the pendency of this appeal, the appellant was found to have 
diabetic retinopathy, for which service connection was granted in 
a May 2010 rating decision.  

Effective December 10, 2008, VA amended the regulations relevant 
to rating disabilities of the eye.  See 73 Fed. Reg. 66,543 
(November 10, 2008).  This amendment is applicable only to those 
claims received on and after December 10, 2008.  Id.  As the 
appellant's claim was filed long before December 10, 2008, the 
revisions are inapplicable.  The Board will evaluate the claim 
based on the criteria in effect at the time the appellant filed 
his claim.  

Primary noncongestive glaucoma will be rated on impairment of 
visual acuity or field loss, with a minimum rating of 10 percent.  
38 C.F.R. § 4.84a, DC 6013 (2008).  The appellant has been in 
receipt of the minimum rating throughout the period on appeal.

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 
6061 to 6079 (2008).  A disability rating for visual impairment 
is based on the best distant vision obtainable after the best 
correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye and 
the vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2008).  A compensable disability rating 
of 10 percent is warranted for impairment of central visual 
acuity in the following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is correctable 
to 20/40; (2) when vision in both eyes is correctable to 20/50; 
(3) when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in one 
eye is correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078 and 6079.

The appellant was diagnosed and service-connected for primary 
open-angle glaucoma and cataracts, as found in a June 2004 VA eye 
examination.  The appellant reported using daily medication for 
his glaucoma.  The appellant was found to have corrected vision, 
both near and distance, to 20/20 in both eyes.  The appellant had 
full vision fields to faint finger count.  

The appellant's VA treatment records from 2004 to 2009 show that 
he has been seen repeatedly for regular care for his eyes.  The 
appellant has not been found to have best corrected vision of 
less than 20/20 in these records.  

The appellant underwent a December 2009 VA examination.  As 
mentioned, diabetic retinopathy was found at that exam.  The 
appellant was found to have best corrected visual acuity in both 
eyes of 20/20.  

The Board finds that the criteria for a compensable rating for 
impairment of visual acuity have not been met.  Thus, a rating in 
excess of 10 percent cannot be assigned under the previous 
Diagnostic Codes.  The Board turns to consider loss of visual 
fields.  38 C.F.R. § 4.84a, DC 6013.  Visual fields are to be 
measured using the Goldmann Perimeter Chart.  38 C.F.R. § 4.77 
(2008).  The average concentric contraction of visual fields are 
then calculated by applying a formula, and then applied to the 
ratings criteria.  See 38 C.F.R. §§ 4.76a, 4.84a DC 6080 (2008).  

The appellant was briefly evaluated on visual fields during his 
June 2004 VA examination.  The appellant had full to faint finger 
count fields.  The examiner noted that the fields were 
questionable, but had no further comment.  A Goldmann perimeter 
chart was not completed.  

The appellant's visual fields were measured during his December 
2009 VA examination.  The examiner performed a Goldmann kinetic 
visual field with a Humphrey's perimeter.  A static automated 
perimetry was performed using a Humphrey's visual field 
tonometry.  The results of a Goldmann perimeter chart were not 
included.  Some visual field results were included, those 
involving the horizontal and vertical axes.  Unfortunately, the 
examiner indicated that the results were unreliable due to 
fixation losses during the test.  The appellant lost fixation 
during testing in each eye.  The examiner indicated that the 
fixation loss was due to a condition unrelated to his diabetes 
mellitus, type 2.  

Due to the unreliable field testing, the Board cannot apply the 
ratings criteria for restricted visual fields.  The regulations 
require that a Goldmann perimeter chart be completed for a claim 
involving visual fields.  The Board has already remanded to 
obtain such information, but the appellant could not complete the 
test due to a non service-connected disability.  The appellant 
did have full to faint finger count fields in June 2004.  Also, 
the appellant has not complained of restricted fields of vision.  
The Board finds that the appellant has no visual field 
restriction due to his service-connected glaucoma.  The criteria 
for a rating in excess of 10 percent under restricted visual 
fields are not met.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a, 
Diagnostic Codes 6013, 6080.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's glaucoma claim on a schedular basis.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied on a schedular basis.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

c. Hypertension

The appellant's hypertension has been rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  DC 7101 
for hypertension provides a 10 percent evaluation when evidence 
demonstrates diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, and a minimum of 10 
percent is also assigned when there is a history of diastolic 
blood pressure of predominantly 100 or more and continuous 
medication is required for control.  Id.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or systolic 
pressure of predominantly 200 or more.  Id.  

The Board notes that DC 7101 was revised during the course of 
this claim, effective September 6, 2006.  See 71 Fed. Reg. 52460.  
The revised rating criteria were not provided to the appellant.  
The revision added Note (3) to DC 7101, which states that 
hypertension should be evaluated separately from hypertensive 
heart disease and other heart disabilities.  See id; see also 38 
C.F.R. § 4.104 (2006, 2009).  This revision did not alter the 
substantive portions of DC 7101.  See id.  As will be discussed, 
the appellant does not have hypertensive heart disease or other 
heart disabilities.  As a result, the adjudication of this claim 
has not been altered by the September 2006 revision to DC 7101.  
Therefore, there is no prejudice to the appellant by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant was initially evaluated for hypertension during a 
January 2004 VA examination.  The appellant reported that he had 
been diagnosed with hypertension about one year before.  The 
appellant denied any cardiac symptoms at that time.  The examiner 
indicated that the hypertension had been well-controlled on 
medication.  

The appellant was seen for a June 2004 VA examination to evaluate 
whether he had peripheral neuropathy.  An incidental seated blood 
pressure reading of 135/70 was recorded at that time.  

The appellant's VA treatment records show a pair of August 2008 
visits with relevant findings.  On August 1, 2008, the appellant 
was seen as a walk in to a VA medical clinic, reporting 
depression, jitters, and lack of concentration.  His blood 
pressure was noted to be 154/81.  On the following day, the 
appellant reported to the emergency room.  The appellant had 
blood pressure of 73/54, with 107/54 ten minutes later.  His 
blood pressure was read again, while lying down, 169/97, while 
seated, 149/84 and while standing, 155/88.  The appellant was 
noted to have transient hypotension.  

The appellant was seen for a December 2009 VA examination in 
connection with this claim.  The examiner noted that the 
appellant reported occasional feelings of dizziness and 
nervousness.  The appellant continued taking medication for his 
blood pressure.  The appellant denied any side effects.  The 
appellant denied difficulty with his occupational functioning.  
The appellant's blood pressure was noted to be 120/63 on 
examination.  

The Board finds that the appellant's diastolic pressure is less 
than 110 at all times and his systolic pressure is less than 200 
at all times.  There are no recorded instances of diastolic 
pressure in excess of 110 or systolic pressure in excess of 200.  
The preponderance of the evidence is against a finding that the 
appellant has diastolic pressure of predominantly 110 or systolic 
pressure of predominantly 200 or more.  The schedular criteria 
for an initial rating in excess of 10 percent for hypertension 
have not been met.  See 38 C.F.R. § 4.104.  

d. Additional Considerations

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's erectile 
dysfunction, glaucoma and cataracts and hypertension disabilities 
are not inadequate.  The appellant's erectile dysfunction has not 
resulted in symptoms other than the dysfunction, for which he 
receives special monthly compensation.  The appellant's glaucoma 
has not affected the appellant's vision at this time and the 
cataracts are not visually significant.  His best corrected 
vision remains 20/20.  His visual fields could not be tested 
accurately due to a non service-connected condition.  There is no 
additional symptomatology that is not considered by the ratings 
criteria.  The appellant's hypertension was noted to have no 
significant impact on his occupational functioning.  It does not 
appear that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation for 
his level of impairment.  In other words, he does not have any 
symptoms from his service-connected disorder that are unusual or 
are different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for a compensable rating for 
erectile dysfunction and a rating in excess of 10 percent for 
glaucoma and cataracts and hypertension have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's increased rating claims on schedular 
and extraschedular bases.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for increased initial 
ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the appellant's claim, a letter 
dated in September 2003 satisfied the duty to notify provisions, 
excepting notice of the degree of disability and effective date 
elements of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  This letter identified the 
appellant's claims as diabetes and glaucoma.  Following the 
Board's September 2008 remand, March and November 2009 letters 
were sent which fully satisfied the duty to notify provisions as 
to erectile dysfunction, glaucoma and hypertension.  Although 
these letters were not sent prior to initial adjudication of the 
appellant's claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice in March and November 2009, 
he was provided over a year to respond to respond with additional 
argument and evidence and the claims were readjudicated and a 
supplemental statement of the case (SSOC) was provided to the 
appellant in May 2010.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  


The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations for 
each disability in 2004 and in 2009.  The appellant has not 
reported receiving any recent treatment specifically for these 
conditions (other than at VA treatment mentioned above, records 
of which are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate, as they provided sufficient detail to rate 
the Veteran's service-connected disabilities, including a 
thorough discussion of the effects of the Veteran's symptoms on 
his functioning. The glaucoma examination did not include full 
visual field findings, as discussed above.  The Board has 
explained the reasons for concluding that the examination is 
adequate; the appellant's visual field testing was impaired by a 
non service-connected condition and there is no complaint of 
visual field restriction.  The eye examiner had the claims file 
to review at the time of the examination.  The other two 
examiners later reviewed the claims file and completed January 
2010 addenda.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).


ORDER

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.

Entitlement to an initial evaluation greater than 10 percent for 
glaucoma is denied.

Entitlement to an initial evaluation greater than 10 percent for 
hypertension is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


